
	
		II
		Calendar No. 551
		110th CONGRESS
		1st Session
		S. 772
		[Report No. 110–252]
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Kohl (for himself,
			 Mr. Coleman, Mr. Feingold, Mr.
			 Vitter, Mr. Rockefeller,
			 Mr. Harkin, Mr.
			 Dorgan, Mr. Leahy,
			 Mr. Biden, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 19, 2007
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Federal antitrust laws to provide expanded
		  coverage and to eliminate exemptions from such laws that are contrary to the
		  public interest with respect to railroads.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Railroad Antitrust Enforcement Act
			 of 2007.
		2.Injunctions
			 against railroad common carriersThe proviso in section 16 of the Clayton Act
			 (15 U.S.C. 26) ending with Code. is amended to read as follows:
			 Provided, That nothing herein contained shall be
			 construed to entitle any person, firm, corporation, or association, except the
			 United States, to bring suit for injunctive relief against any common carrier
			 that is not a railroad subject to the jurisdiction of the Surface
			 Transportation Board under subtitle IV of title 49, United States
			 Code..
		3.Mergers and
			 acquisitions of railroadsThe
			 sixth undesignated paragraph of section 7 of the Clayton Act (15 U.S.C. 18) is
			 amended to read as follows:
			
				Nothing contained in this section shall
				apply to transactions duly consummated pursuant to authority given by the
				Secretary of Transportation, Federal Power Commission, Surface Transportation
				Board (except for agreements described in section 10706 of
				title 49, United States Code, and transactions described in
				section 11321 of that title), the Securities and Exchange Commission in the
				exercise of its jurisdiction under section 10 (of the Public Utility Holding
				Company Act of 1935), the United States Maritime Commission, or the Secretary
				of Agriculture under any statutory provision vesting such power in the
				Commission, Board, or
				Secretary.
				.
		4.Limitation of
			 primary jurisdictionThe
			 Clayton Act is amended by adding at the end thereof the following:
			
				29.In any civil
				action against a common carrier railroad under section 4, 4C, 15, or 16 of this
				Act, the district court shall not be required to defer to the primary
				jurisdiction of the Surface Transportation
				Board.
				.
		5.Federal trade
			 commission enforcement
			(a)Clayton
			 ActSection 11(a) of the Clayton Act (15 U.S.C. 21(a)) is amended
			 by striking subject to jurisdiction and all that follows through
			 the first semicolon and inserting subject to jurisdiction under subtitle
			 IV of title 49, United States Code (except for agreements described in section
			 10706 of that title and transactions described in section 11321 of that
			 title);.
			(b)FTC
			 ActSection 5(a)(2) of the Federal Trade Commission Act
			 (15 U.S.C.
			 44(a)(1)15
			 U.S.C. 45(a)(2)) is amended by striking common carriers
			 subject and inserting common carriers, except for railroads,
			 subject.
			6.Expansion of
			 treble damages to rail common carriersSection 4 of the Clayton Act (15 U.S.C. 15)
			 is amended by—
			(1)redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
			(2)inserting after
			 subsection (a) the following:
				
					(b)Subsection (a)
				shall apply to common
				carriers by raila common carrier by railroad
				subject to the jurisdiction of the Surface Transportation Board under subtitle
				IV of title 49, United States Code, without regard to whether such railroads
				have filed rates or whether a complaint challenging a rate has been
				filed.
					.
			7.Termination of
			 exemptions in title 49
			(a)In
			 generalSection 10706 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)(A), by striking , and the Sherman Act (15 U.S.C. 1 et seq.),
			 and all that follows through or carrying out the agreement in
			 the third sentence;
					(B)in paragraph
			 (4)—
						(i)by
			 striking the second sentence; and
						(ii)by
			 striking However, the in the third sentence and inserting
			 The; and
						(C)in paragraph
			 (5)(A), by striking , and the antitrust laws set forth in paragraph (2)
			 of this subsection do not apply to parties and other persons with respect to
			 making or carrying out the agreement; and
					(2)by striking
			 subsection (e) and inserting the following:
					
						(e)Application of
				antitrust laws
							(1)In
				generalNothing in this section exempts a proposed agreement
				described in subsection (a) from the application of the Sherman Act (15 U.S.C.
				1 et seq.), the Clayton Act (15 U.S.C. 12, 14 et seq.), the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.), section 73 or 74 of the Wilson Tariff
				Act (15 U.S.C. 8 and 9), or the Act of June 19, 1936 (15 U.S.C. 13, 13a, 13b,
				21a).
							(2)Antitrust
				analysis to consider impactIn reviewing any such proposed
				agreement for the purpose of any provision of law described in paragraph (1),
				the Board and
				any other reviewing
				agency shall take into account, among any
				other considerations, the impact of the proposed agreement on shippers, on
				consumers, and on affected
				communities.
							.
				(b)CombinationsSection
			 11321 of title 49, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 The authority in the first sentence and inserting Except
			 as provided in sections 4 (15 U.S.C. 15), 4C (15 U.S.C. 15c), section 15 (15
			 U.S.C. 25), and section 16 (15 U.S.C. 26) of the Clayton Act (15 U.S.C. 21(a)),
			 the authority; and
					(B)by striking
			 is exempt from the antitrust laws and from all other law, in the
			 third sentence and inserting is exempt from all other law (except the
			 antitrust laws referred to in subsection (c)),; and
					(2)by adding at the
			 end the following:
					
						(c)Application of
				antitrust laws
							(1)In
				generalNothing in this section exempts a transaction described
				in subsection (a) from the application of the Sherman Act (15 U.S.C. 1 et
				seq.), the Clayton Act (15 U.S.C. 12, 14 et seq.), the Federal Trade Commission
				Act (15 U.S.C. 41 et seq.), section 73 or 74 of the Wilson Tariff Act (15
				U.S.C. 8–9), or the Act of June 19, 1936 (15 U.S.C. 13, 13a, 13b, 21a).
				The preceding sentence shall not
				apply to any transaction relating to the pooling of railroad cars approved by
				the Surface Transportation Board or its predecessor agency pursuant to section
				11322 of title 49, United States Code.
							(2)Antitrust
				analysis to consider impactIn reviewing any such transaction for
				the purpose of any provision of law described in paragraph (1), the Board
				and any other reviewing
				agency shall take into account, among any other
				considerations, the impact of the transaction on shippers and on affected
				communities.
							.
				(c)Conforming
			 amendments
				(1)The heading for
			 section 10706 of title 49, United States Code, is amended to read as follows:
			 Rate
			 agreements.
				(2)The item relating
			 to such section in the chapter analysis at the beginning of chapter 107 of such
			 title is amended to read as follows:
					
						
							10706. Rate
				agreements.
						
						.
				8.Effective
			 date
			(a)In
			 generalSubject to the provisions of subsection (b), this Act
			 shall take effect on the date of enactment of this Act.
			(b)Conditions
				(1)Previous
			 conductA civil action under section 4, 15, or 16 of the Clayton
			 Act (15 U.S.C. 15, 25, 26) or complaint under section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) may not be filed with respect to any conduct or
			 activity that occurred prior to the date of enactment of this Act that was
			 previously exempted from the antitrust laws as defined in section 1 of the
			 Clayton Act (15 U.S.C. 12) by orders of the Interstate Commerce Commission or
			 the Surface Transportation Board issued pursuant to law.
				(2)Grace
			 periodA civil action or complaint described in paragraph (1) may
			 not be filed earlier than 180 days after the date of enactment of this Act with
			 respect to any previously exempted conduct or activity or previously exempted
			 agreement that is continued subsequent to the date of enactment of this
			 Act.
				
	
		December 19, 2007
		Reported with amendments
	
